Citation Nr: 1532541	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Whether the Veteran qualifies for the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had service in the United States Army from June 1979 to June 1986.  During the period between June 1983 and June 1986, he received a discharge characterized as "dishonorable."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 determination by the Muskogee, Oklahoma, Education Center and Regional Office (RO) that denied eligibility for VRAP benefits due to the Veteran's dishonorable service.

The Board acknowledges that the Veteran has expressed disagreement with several issues addressed in an August 2, 2013 rating decision.  Correspondence from VA dated in June 2015 shows that the RO is actively developing these claims through the Decision Review Officer review process.  The Veteran was informed that the DRO would make a new decision with respect to these issues and issue a Statement of the Case (SOC) if appropriate.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision if an appeal is subsequently perfected.  

The Board notes that correspondence from the Veteran's former attorney representative indicates that the Veteran had requested DRO review and a hearing in connection with his disagreement with the August 2, 2013 rating decision.  However, the record does not reflect that the Veteran has requested a hearing with respect to his claim for VRAP benefits.  On the contrary, the record does not reflect that he elected DRO review with respect to his claim for VRAP benefits and in his January 2014 substantive appeal with respect to his claim for VRAP benefits he specifically noted that the did not desire a Board hearing.  Accordingly, the Board concludes that he has not requested a hearing with respect to the issue addressed herein.  


FINDINGS OF FACT

1.  The Veteran was discharged from his last period of active service under dishonorable conditions due to misconduct, described as rape, robbery, sodomy by force, assault consummated by battery, and kidnapping.  He was sentenced to a dishonorable discharge and 20 years confinement.  
 
2.  VA properly characterized his last discharge as dishonorable.



CONCLUSION OF LAW

The character of the Veteran's last discharge from service under dishonorable conditions due to misconduct is a bar to qualification for VRAP benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

In January 1994, VA issued an Administrative Decision Character of Discharge Determination (Decision).  VA determined that the Veteran's service of June 1983 and June 1986 was dishonorable for VA compensation purposes.  The Decision relied upon the Veteran's November 1984 conviction of rape, robbery, sodomy by force, assault consummated by battery, and kidnapping.  Following his general court-martial, he was sentenced to a dishonorable discharge and 20 years confinement.  

In May 2013, VA denied the Veteran's claim for VRAP benefits citing the Decision.  The Veteran appealed that same month, arguing that 1) his service from June 1979 to June 1983 was honorable and thus entitled him to the benefit, and 2) he has been rehabilitated since that time. 

The VRAP is a component of the VOW to Hire Heroes Act of 2011.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP, an eligible Veteran must: 1) be at least 35 but not more than 60 years old; 2) be unemployed; 3) have last been discharged under other than dishonorable conditions; 4) not be eligible for any other VA education benefit programs; 5) not be in receipt of VA compensation due to unemployability; and 6) not be, or have been in the last 180 days, enrolled in a Federal or state job training program. 

Critically, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §211(e)(1)(B) (Nov. 21, 2011).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  The Veteran does not allege, nor does the record support, a finding of insanity during his second period of service.

The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) apply here.  VA determined that the Veteran's discharge was "[b]y reason of the sentence of a general court-martial."  See 38 C.F.R. § 3.12(c)(2).  

The Board affirms the Decision, which found that the Veteran's most recent discharge was due to a sentence of a general court-martial.  Again, the Veteran was sentenced to 20 years for rape, robbery, sodomy by force, assault consummated by battery, and kidnapping.  

Although the Veteran had an honorable period of service, the law specifies that to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011) (emphasis added).  The Board considers the commission of the UCMJ offenses during his second and last period of service to be a statutory bar to VA benefits under 38 C.F.R. § 3.12(c)(2).  

As the Veteran's last period of service was under dishonorable conditions, he is ineligible for VRAP benefits.  His claim is denied as a matter of law.  


ORDER

Eligibility for VRAP benefits is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


